 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Bob Edward Holmes, Jr.

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA,                            Case No. 2:17-cr-130-JCM-NJK
11
                    Plaintiff,                            STIPULATION TO CONTINUE
12
                                                          SENTENCING HEARING
            v.
13                                                        (Second Request)
     BOB EDWARD HOLMES, JR.,
14
                    Defendant.
15
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Nicholas Dickinson, Assistant United States Attorney, counsel for the
19   United States of America, and Rene L. Valladares, Federal Public Defender, and Raquel Lazo,
20   Assistant Federal Public Defender, counsel for Bob Edward Holmes, Jr., that the Sentencing
21   Hearing currently scheduled on December 19, 2018 at 10:30 am, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than January 7, 2019.
23          The Stipulation is entered into for the following reasons:
24          1.      Mr. Holmes’ mother will be having hip surgery the day before the currently
25   scheduled sentencing hearing. Mr. Holmes lives with his mother. He is needed to assist with
26   getting her the surgery and for all post-surgery assistance and follow up visits.
 1           2.     The parties agree to the continuance.
 2           3.     The additional time requested herein is not sought for purposes of delay, but
 3   merely to allow counsel for defendant sufficient time within which to be able to effectively and
 4   complete investigation of the discovery materials provided.
 5           4.     Additionally, denial of this request for continuance could result in a miscarriage
 6   of justice.
 7           This is the second request for continuance filed herein.
 8           DATED this 12th day of December, 2018.
 9    RENE L. VALLADARES                              DAYLE ELIESON
      Federal Public Defender                         United States Attorney
10
        /s/ Raquel Lazo                                  /s/ Nicholas Dickinson
11    By_____________________________                 By_____________________________
12    RAQUEL LAZO                                     NICHOLAS DICKINSON
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-130-JCM-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     BOB EDWARD HOLMES, JR.,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

12   Wednesday, December 19, 2018 at 10:30 a.m., be vacated and continued to January 15, 2019

13   at the hour of 10:30 a.m.
                  December
            DATED this ___ day17, 2018.
                              of December, 2018.
14
15
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
